DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to the applicant’s amendment, filed on 09/21/2022.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 09/11/2020 are approved by the office.
Drawings
4.	The drawings and specifications filed on 09/11/2020 are approved by the office.
Information Disclosure Statement
5.	IDS(s) filed on 09/16/2022 have been considered.
Foreign Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on 10/01/2020.
Response to applicant’s Arguments
7.	Applicant’s arguments regarding claims 6-13 in light of applicant amendment are persuasive. Therefore claims 6-13 are allowed.
8.	Applicant’s arguments regarding claim 14 is moot in view of new ground of rejection rendered based on applicant’s amendment of claim 14.
9.	Applicant’s arguments regarding rejection of claims 1 and similarly claims 19-20 are not persuasive for the following reasons:
Applicant agrees that Jha disclose “ a male vector and a female vector” (see page 12 of applicant’s remarks). However applicant concludes both vector disclose a single feature type and not different single feature type as new amendment of the claim disclose. Examiner respectfully disagrees on applicant’s interpretation as examiner interprets the two vectors as being two different feature type, one belong to male type and one to female type. That is the two vectors corresponds to characterization of female and other a male and therefore meet the limitation “different single feature type” as disclosed by Jha col.9, lines 1-14 as agreed by applicant. Applicant’s other arguments are general in nature. Examiner refer applicant to the following MPEP citations when responding to an office action:
¶ 7.37.11    UNPERSUASIVE ARGUMENT: GENERAL ALLEGATION OF PATENTABILITY
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    UNPERSUASIVE ARGUMENT: NOVELTY NOT CLEARLY POINTED OUT
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    UNPERSUASIVE ARGUMENT: ARGUING AGAINST REFERENCES INDIVIDUALLY
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al., (USPAT# 10,216,551 B1 from applicant’s IDS filed on 02/25/2021) hereinafter Jha.

11.	Regarding Claim 1, Jha disclosed an operating method of an electronic device comprising: 
obtaining demographic-related information of a user (see column 5 lines 30-46 shows “a user may voluntary provide personal demographic information to a device manufacturer and/or service provider…user and/or device information 106 may be passively obtained by monitoring a user's activity and/or interactions with the user device 102. Such information 106 may include, without limitation, one or more of demographic information about the user (e.g., age, gender, ethnicity, income, group affiliations, etc.), usage history and preferences of the user (e.g., application usage and/or application feature usage), information about the user's devices, content preference information (e.g., preferred genres, artists, etc.), information about the user or the user's environment (e.g., time of day, global positioning system (“GPS”) coordinates and/or other location, etc.), and/or any other available information relating to a user and/or an associated user device 102 that may be obtained.”); 
identifying one or more features corresponding to the demographic-related information of the user;  identifying one or more weights corresponding to the one or more features, that comprise a single feature type that corresponds to the demographic-related information, and a cross feature type that corresponds to at least two different single feature types, the at least two different single feature types including a first single feature type that is different from a second single feature type (see column 8 lines 62-66 shows “For example, trained and/or generic attribute models 212 that include attribute profile vectors corresponding to male and female users may be generated. An example of attribute profile vectors comprising a plurality of inferred interests and associated weights for generic male and female users is provided below” and column 11 lines 8-18 shows “Embodiments of the disclosed systems and methods may thus classify applications into relevant taxonomies with associated weights indicating their relative relevance. Based on these metrics (e.g., application usage information and application taxonomies and/or weights), a weighted association between a user and a particular interest taxonomy may be determined. The higher the associated weight between the weighted association and the particular interest taxonomy, the more likely the interest taxonomy reflects a user's actual interest.”); and 
predicting a user attribute based on the one or more features and the one or more weights corresponding to the one or more features (see column 1 lines 61-66 shows “User attribute models used to predict user attributes and/or demographics may be trained based on the inferred user interests and available label data, which may comprise relatively verified user attribute and/or demographic information such as, for example, information volunteered by a user. Inferred user interests without associated label data may be compared against the trained user attribute models to determine likely user attributes and/or demographics associated with the user”).

Claim 19 recites An electronic device that further includes limitations that are substantially similar to claim 1. Jha disclosed An electronic device (See Fig.1). As such, is rejected under the same rationale as above.
Claim 20 recites A non-transitory computer readable storage medium that further includes limitations that are substantially similar to claim 1. Jha disclosed A non-transitory computer readable storage medium (See Fig.1). As such, is rejected under the same rationale as above.

12. Regarding Claim 2, Jha disclosed the operating method according to claim 1, wherein the identifying the one or more weights corresponding to the one or more features comprise: 
identifying, by using a deep neural network, one or more inputs for the one or more weights by inputting the one or more features into the deep neural network (see column 8 lines 62-66 and column 11 lines 8-18 the learning models used in Jha is seen as the deep neural network); and 
identifying the one or more weights corresponding to the one or more features according to the identified one or more inputs for the one or more weights (see column 8 lines 62-66 and column 11 lines 8-18 shows weights determined in association to particular interest taxonomy).

13. Regarding Claim 3, Jha disclosed the operating method according to claim 2, wherein the identifying the one or more inputs for the one or more weights corresponding to the one or more features comprises: 
determining one or more input vectors corresponding to the one or more features (see column 8 lines 25-32 shows “a user profile 206 may comprise one or more user interest vectors, which may associate various inferred interests with a user. In some embodiments, the interest vector may comprise a weight and/or other indication reflective of a relative likelihood of each inferred interest being an actual interest of the user. An example of a user interest vector comprising a plurality of inferred interests and associated weights is provided below”); and 
identifying the one or more inputs for the one or more weights based on the one or more input vectors corresponding to the one or more features (see column 8 lines 62-66 and column 11 lines 8-18).

14. Regarding Claim 14, Jha disclosed operating method according to claim 1, wherein the cross feature type is represented by a correlation matrix that indicates a relationship between elements in a first input vector of the first single feature type and elements in a second input vector of the second single feature type (col.9, lines 1-14 where the matrix for average male and female vector and their relationship with different interests and the weights of the interests are disclosed).

15. Regarding Claim 15, Jha disclosed the operating method according to claim 1, wherein the demographic-related information comprises at least one of: a sleep pattern of the user, or device usage information of the user on a terminal device, the device usage information including at least one of usage time, usage duration, or a number of uses (see column 8 lines 62-66 and column 11 lines 8-18).

16. Regarding Claim 16, Jha disclosed the operating method according to claim 1, wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user (see column 15 lines 61-66 through column 16 lines 1-21 shows “the one or more sensors of the device 102 may measure contextual information that may be used to determine and/or infer certain location information relating to the user (e.g., interests, regularly visited points of interest, etc.). For example, if an accelerometer of a device 102 indicates that the device 102 does not move on average between 11:00 PM and 6:00 AM every day, it may be inferred that the user typically sleeps between these hours and that a location of the device during these hours likely corresponds to a user's home.”); and 
including a wake-up time and a bedtime. based on screen off/on times of the terminal device: and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66 and column 15 lines 61-66 through column 16 lines 1-21).

17. Regarding Claim 17, Jha disclosed the operating method according to claim 1, wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user by: obtaining at least one of application operation behavior data or web browsing data of the user (see column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21): and 
determining the sleep pattern of the user, including a wake-up time and a bedtime, based on the at least one of the application operation behavior data or the web browsing data of the user; and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66, column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21).

18. Regarding Claim 18, Jha disclosed the operating method according to claim 1. wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user by: obtaining at least one of application operation behavior data of the user, web browsing data of the user or status information of a terminal device of the user, the status information including at least one of: screen off/on times of the terminal device or motion information of the terminal device (see column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21): and 
determining the sleep pattern of the user. including a wake-up time and a bedtime, based on the at least one of the application operation behavior data of the user, the web browsing data of the user, or the status information of the terminal device; and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66, column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., (USPAT# 10,216,551 B1 from applicant’s IDS filed on 02/25/2021) hereinafter Jha, in view of Chen et al. (USPUB# 2019/0073581 A1) hereinafter Chen.

20. Regarding Claim 4, Jha disclosed the operating method according to claim 3, wherein the determining the one or more input vectors corresponding to the one or more features comprises: 
in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type; and 
in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature. (see para. [0071] and [0136]).
Jha does not expressly disclose in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type; or in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature.
However, in analogous art Chen disclosed in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type (see abstract and para [0005]); or 
in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature (see abstract and para [0005]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Jha and Chen since Jha teaches a system for predicting user attributes from demographic information of the user using learning models and Chen teaches machine learning model techniques using demographic information of a user to learn interests of the user, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the machine learning modeling techniques by Chen into the user attribute prediction system of Jha in order for improving the ability of the system to learn interests of the user (Jha, abstract and column 2 lines 55-62).

21. Regarding Claim 5, Jha and Chen disclosed the operating method according to claim 4, wherein the one or more inputs for the one or more weights include an input matrix capable of characterizing a relationship between elements of input vectors (Chen, see para. [0080] and [0084]).
The same motivation as claim 4 applies to claim 5.

Allowable Subject Matter
22. Claims 6-13 are allowed. Reason for allowance will be furnished upon allowance of the application. Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Data mining systems and methods are disclosed for associating users with items based on underlying personas. The system associates each user account with one or more underlying personas that contribute to the user's interactions with different items, and predicts an active persona for a user based on the user's recent interactions with items and make item related recommendations that are oriented to the active persona. Thus, for example, even though multiple individuals may share a computer and/or account, the content (e.g., item recommendations) presented during a browsing session may be based primarily or exclusively on the past browsing behaviors of the particular individual conducting the browsing session. (Rastogi et al. ‘351)
Some embodiments include a method of generating a compatibility score for a grouping of objects based on correlations between attributes of the objects. An example grouping is a pair of user and ad. The method may be implemented using a multi-threaded pipeline architecture that utilizes a learning model to compute the compatibility score. The learning model determines correlations between a first object's attributes (e.g., user's liked pages, user demographics, user's apps installed, pixels visited, etc.) and a second object's attributes (e.g., expressed or implied). Example expressed attributes can be targeting keywords; example implied attributes can be object IDs associated with the ad. (Gao et al. ‘886)
Method, system, and programs for a multi-phase ranking system for implementation with a personalized content system. The disclosed method, system, and programs utilize a weighted AND system to compute a dot product of the user profile and a content profile in a first phase, a content quality indicator in the second phase and a rules filter in a third phase. (Han et al.  ‘214)
A technique for efficiently factoring a matrix in a recommendation system. Usage data for a large set of users relative to a set of items is provided in a usage matrix R. To reduce computational requirements, the usage matrix is sampled to provide a reduced matrix R'. R' is factored into a user matrix U' and an item matrix V. User vectors in U' and V are initialized and then iteratively updated to arrive at an optimal solution. The reduced matrix can be factored using the computational resources of a single computing device, for instance. Subsequently, the full user matrix U is obtained by fixing V and analytically minimizing an error in UV=R+error. The computations of this analytic solution can be divided among a set of computing devices, such as by using a map and reduce technique. Each computing device solves the equation for different respective subset of users. (Nice et al.  ‘500)
Obtaining demographics of online users is of great significance to Internet service providers and advertisers. Most previous works used standard machine learning methods to infer user demographics from handcrafted features. This has two disadvantages. First, the handcrafted features are usually not robust and rely too much on expert experience. Second, these low-capacity models can neither model the complex non-linear relationship between users nor recognize interdependencies among items. To address these problems, we propose a DEep REtentive learning frameworK (DEREK) for demographic information prediction. Specifically, we introduce a heuristic data generation method that can alleviate data sparsity in order to use rating data more efficiently than the handcrafted features. Moreover, the retention blocks based on high-capacity deep neural networks are designed to extract a share representation from input rating data. Finally, the DEREK can simultaneously infer different demographic attributes through end-to-end multi-label learning architecture. The extensive experimental results on Movielens 100-k and Movielens 1-M data sets have demonstrated the superiority of the proposed DEREK compared with standard machine learning methods (logistic regression and SVM). (Yongsheng et al.  "An Efficient Deep Learning Model to Infer User Demographic Information From Ratings")

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445